Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to communication filed on 12/29/2020.
Allowable Subject Matter
Claims 9-23 and 25-30 are allowed based on amendment/arguments filed on 12/29/2020. .
The following is a statement of reasons for the indication of allowable subject matter: As specifically claimed, the art of record fail to teach, among other limitations, in combination, the features of:
receiving a first data stream ingested from a client gateway operating in a first computing environment different from the second computing environment; 
obtaining, based on the first data stream and receiver registration information stored within the data ingress gateway, a first delivery policy associated with a first receiver group including one or more receivers; 
receiving a second data stream ingested from the client gateway, wherein the second data stream is different from the first data stream; 
obtaining, based on the second data stream and the receiver registration information, a second delivery policy associated with a second receiver group including one or more receivers, wherein the second delivery policy is different from the first delivery policy; 

delivering the second data stream to the second receiver group in accordance with the second delivery policy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LAI whose telephone number is (571)270-3236.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Michael C. Lai
Art Unit 2457
Phone: (571) 270-3236
Fax:     (571) 270-4236

/MICHAEL C LAI/
Primary Examiner, Art Unit 2457